Government Lawyers’ Pro Bono Activities
in the District of Columbia
A tto rn e y s e m p lo y ed by th e fed eral g o v e rn m e n t a re b a rre d b y 18 U .S .C . § 2 0 5 from
p a rtic ip a tin g in an y case in w h ic h th e D istric t o f C o lu m b ia is a p a rty o r has a d ire c t
an d su b stan tial in terest. C o n c lu sio n o f 1970 o p in io n th at fed eral a tto rn e y s m ay not
re p re se n t e v e n o n a v o lu n ta ry basis in d ig en t p erso n s assertin g claim s against the
D istric t, affirm ed.

November 3, 1980
M EM ORANDUM OPIN IO N FOR T H E STA FF DIRECTOR,
FE D E R A L L EG A L COUNCIL
This responds to your request on behalf of the Federal Legal Council
for “an opinion as to whether [18 U.S.C. §205] necessarily bars all
federal attorneys from practice in any case in which the District of
Columbia is a party or has a direct and substantial interest.”
At the outset we wish to point out that this Department’s position on
the applicability of 18 U.S.C. §205 to matters in which the District of
Columbia is a party or has an interest does not stem from the fact that
District criminal cases are handled by lawyers of the United States
Attorney’s Office. We originally took that position upon the enactment
of § 205, and have consistently maintained it since then, because we
concluded that § 205 requires it. We would maintain it even if the U.S.
Attorney’s Office were to withdraw completely from prosecutive work
in the District.
The specific legal issue raised by the inquiry of the Council is
whether a case involving the District is a “particular matter in which
the United States is a party or has a direct and substantial interest”
within the meaning of 18 U.S.C. §205(2). This Office had occasion to
rule on the issue formally a decade ago. Then it was raised by the
former Civil Service Commission in relation to a proposal by the
District of Columbia Chapter of the Federal Bar Association that Dis­
trict o f Columbia and federal government attorneys be permitted to
volunteer their representational services to indigent persons asserting
claims against the District. Assistant Attorney General Rehnquist con­
cluded, in a March 26, 1970 opinion, that such representation is barred
by § 205 because a District matter is one “in which the United States is
800

a party or has a direct and substantial interest.” We find no basis for
diverging from that opinion today.
We have also considered the suggestion that certain similarities in
function between the District of Columbia government and that of a
state provide the justification for allowing presently barred pro bono
activities of federal attorneys before the District of Columbia courts.
The suggestion evidences the view that the Department has the discre­
tion to permit such activities. In truth, the Department has no power of
that kind. Only Congress can reduce the scope of 18 U.S.C. §205.
L e o n U lm a n

Deputy Assistant Attorney General
Office o f Legal Counsel

801